Citation Nr: 0301583	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis B and C.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which denied the veteran's claim of 
entitlement to service connection for hepatitis B and C. 

Other issue

The issue of entitlement to service connection for skin 
disability due to in-service exposure to Agent Orange was 
raised in the veteran's October 2001 Notice of 
Disagreement.  That issue has not been adjudicated by the 
RO and it accordingly is not now in appellate status and 
cannot be considered by the Board.  The issue is referred 
to the RO for adjudication.


FINDING OF FACT

There is no medical evidence of record of hepatitis B or 
C.


CONCLUSION OF LAW

Hepatitis B or C was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hepatitis B and 
C.  He contends that he has hepatitis that began in 
service. 

In the interest of clarity, the Board will initially 
discuss whether this case has been properly developed for 
appellate purposes.  The relevant law and regulations will 
then be briefly set forth.  Finally, the Board will 
analyze the veteran's claim and render a decision.


The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45, 620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, the 
implementing regulations are also effective November 9, 
2000.  Consequently, the regulations are accordingly 
applicable to this case.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  
The Board will now address these concepts within the 
context of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated 
by the VCAA.  The current standard of review for all 
claims is as follows.  

When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, 
the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as 
to notice apply to this case and have been effectively 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was notified by the March 2002 
Statement of the Case of the pertinent law and regulations 
and the need to submit additional evidence on his claim 
for service connection for hepatitis B and C.  

Moreover, a letter was sent to the veteran in April 2001 
discussing the VCAA.  Crucially, the veteran was 
informed by the RO by means of the April 2001 letter 
what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was ultimately 
responsible for providing private records.  The veteran 
did not submit any subsequent evidence.

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claim of entitlement to service connection for hepatitis B 
and C.

Duty to assist

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary 
to make a decision on the claim.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant's active military, 
naval, or air service; but does not contain sufficient 
medical evidence for the Secretary to make a decision on 
the claim.   See 38 U.S.C.A. § 5103A (West Supp. 2002). 

The record contains the veteran's service medical records.  
The veteran has not identified any post-service medical 
evidence .  As noted above, a letter sent to the veteran 
in April 2001 requested that he provide the names, 
addresses, and approximate dates of treatment for any 
health care providers, VA and non-VA, who might possess 
additional medical records pertinent to his claim for 
service connection for hepatitis B and C.  The veteran did 
not provide any information.  

The Court has held that "[t]he duty to assist is not 
always a one-way street. If a veteran wishes help, he 
cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The Board concludes that a physical examination of the 
veteran is not required by the VCAA, based on the facts 
presented.  VA has a duty to obtain an examination or 
opinion only when there is competent medical evidence of a 
current disability or evidence of persistent or recurring 
symptoms of a disability.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159.  In this case, there is an absence of 
competent evidence demonstrating a current disability.  
Because there is no such evidence in the record, the Board 
finds that an examination or medical opinion is not 
warranted. 
As the Court has stated: "The VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the VCAA.  Accordingly, the Board will 
proceed to a decision on the merits on the issue on 
appeal.  

Relevant Law and Regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  
38 U.S.C.A. § 1113(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(d) (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran has contended that he has hepatitis B and C 
due to his military service.

As noted by the Board above, in order to establish service 
connection for the claimed disorder, there must be (1) 
evidence of a current disability; (2) evidence of the 
incurrence or aggravation of a disease or injury in active 
service; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), the veteran has 
presented no competent medical evidence that he has 
hepatitis B or C, despite being requested to do so by the 
RO.  See 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to 
cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  Hickson element (1) has therefore not 
been met, and the veteran's claim fails on that basis 
alone.

The only medical evidence on file is the veteran's service 
medical records.  However, these records do not contain 
any diagnoses, complaints or findings indicative of 
hepatitis B or C.  Consequently, there is no evidence that 
the veteran had hepatitis in service.  Hickson element (2) 
has therefore also not been met.

There is also no medical evidence of a nexus between a 
current disability and service.   Hickson element (3) is 
not met also.  

In essence, the veteran has attempted to satisfy all three 
Hickson elements through his own statements.  However, it 
is now well established that a lay person without medical 
training, such as the veteran, is not competent to opine 
on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

Since there is a lack of competent evidence as to each of 
the three elements required in Hickson for a grant of 
entitlement to service connection, service connection for 
hepatitis B and C is not warranted.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for hepatitis B and C.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for hepatitis B and C is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

